DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  in line 5, after “based on” the word “the” should be inserted.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  in line 5, after “based on” the word “the” should be inserted.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  in line 22, after “based on” the word “the” should be inserted.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  in line 4, after “proximal to” it appears that “an” should be “the”.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  in line 7, after “with the respect to” the word “the” should be inserted.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  in line 7, it appears that “with the respect to” should be “with .  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,006,912 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent claims all of the elements claimed in claim 30 of the instant application, in addition to the following underlined claim limitations:
Claim 1 of the patent:  A method comprising:
emitting source x-rays from a polychromatic source operating at an endpoint energy greater than or equal to 100 keV and generating a spot size greater than or equal to 0.5 mm;
creating a series of periodically repeating apparent sources from the source x-rays using a source grating;
patterning the series of periodically repeating apparent sources into a patterned beam using an object grating placed proximal to an object to be imaged and at distances L1 from the source grating and L2 from a detector grating, wherein the source, object, and detector gratings have respective grating elements, wherein the periodicities, P, of the source and object grating elements are related by Psource = Pobject * [(L1+L2)/L2] and wherein the source and object grating elements are substantially parallel;
acquiring through the detector grating a first image with the object and a second image without the object, wherein the detector grating elements are oriented substantially orthogonally relative to the object grating elements and a beam axis and wherein the object grating and the detector grating have a substantially equivalent x- ray attenuating factor;
measuring visibilities of the object grating from the first and second images to determine an object grating visibility reduction due to scatter and beam hardening;
measuring visibilities of the detector grating from the first and second images to determine a detector grating visibility reduction due to beam hardening; and
applying a beam hardening correction based on a comparison of the object grating visibility reduction and the detector grating visibility reduction to generate a corrected scatter image.

Claim 30 of the instant application is broader and therefore anticipated by claim 1 of the patent.
Claim 30 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 25 of copending Application No. 17/442,340 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 22 and 25 of the copending application claim all of the elements claimed in claim 30 of the instant application, except for “moving an object relative to the x-ray source in a scan direction”.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of the copending application to include “moving an object relative to the x-ray source in a scan direction”, as a matter of design choice, because this is how objects are typically scanned for imaging.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-8, 10-22, and 24-28 are allowed.  Claims 9, 23, and 29 would be allowed if amended to overcome the objections cited above.
The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose a method, comprising: directing a second portion of the x-rays through the object and subsequently through a detector grating without transmitting through the object grating, wherein the object grating and detector grating are adjacently arranged in a field of view of the x-rays sequentially with respect to each other in the scan direction; and receiving the first portion transmitted through the object and object grating with a first portion of a detector and receiving the second portion transmitted through the object and the detector grating with a second portion of the detector adjacent to the first portion of the detector, as claimed in claim 1.  Claims 2-8 and 10-16 are allowed by virtue of their dependency on claim 1.
Prior art fails to disclose a system, comprising: an object grating and a detector grating adjacently arranged in a field of view of the x-rays sequentially with respect to each other along a scan direction for an object, such that a second portion of the x-rays are directed through the object and subsequently through the detector grating without transmitting through the object grating; and a detector having first and second portions arranged adjacent to each other, wherein the first portion of the detector is situated to receive the x-rays transmitted through the object and object grating and wherein the second portion of the detector is situated to receive the x-rays transmitted through the object and the detector grating, as claimed in claim 17.  Claims 18-22 and 24-28 are allowed by virtue of their dependency on claim 17.
Prior art fails to disclose a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors operably connected to an x-ray imaging system that comprises: an object grating and a detector grating adjacently arranged in a field of view of the x- rays sequentially with respect to each other along a scan direction for an object, such that a second portion of the x-rays are directed through the object and subsequently through the detector grating without transmitting through the object grating; and a detector having first and second portions arranged adjacent to each other, wherein the first portion of the detector is situated to receive the x-rays transmitted through the object and object grating and wherein the second portion of the detector is situated to receive the x-rays transmitted through the object and the detector grating; cause the x-ray imaging system to: apply a beam hardening correction to image data associated with the first portion of detected x-rays based on image data associated with the second portion of detected x-rays, including by: determining an object grating visibility reduction due to scatter and beam hardening based on the image data associated with the first portion of detected x-rays, including by comparing object grating visibility with and without the presence of the object; determining a detector grating visibility reduction due to beam hardening based on the image data associated with the second portion of detected x-rays, including by comparing detector grating visibility with and without the presence of the object; and comparing the object grating visibility reduction and the detector grating visibility reduction to produce a corrected scatter image, as claimed in claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



December 5, 2022